Citation Nr: 1130844	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  98-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1970 with prior active service of over three years.  He died in February 1998, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 1998 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in October 2003, the Board denied the claim of service connection for the cause of the Veteran's death.  The Appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2006 Order, the Court set aside the Board's decision and remanded the matter to the Board for readjudication for reasons set forth in the Order.   

In December 2006 and November 2007, the Board remanded the case to the RO to ensure due process and in compliance with the Court's Order.  

In a decision in November 2008, the Board denied the claim of service connection for the cause of the Veteran's death.  The Appellant then appealed the decision to the Court.  In a June 2009 Order, the Court granted a Joint Motion For Remand of the parties (VA Secretary and the Appellant), vacated the Board's November 2008 decision, and remanded the case to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  

In September 2009 and November 2009, the Board requested VA medical expert opinions concerning the claim from an oncologist and psychiatrist, pursuant to 38 C.F.R. § 20.901.  The opinions have been received and copies of the opinions have been furnished to the Veteran and his attorney in accordance with 38 C.F.R. § 20.903.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In order to afford the Appellant due process, in a remand in November 2006, the Board directed that the Appellant be notified of the finding of the National Academy of Sciences (NAS), which specifically determined that brain tumors were not associated with exposure to Agent Orange.  68 Fed. Reg. 27630-27641 (2003).  

Since the November 2006 remand, additional development has been undertaken to include obtaining medical opinions.  However, during the pendency of the appeal, the NAS has also made additional findings pertaining to the question of whether brain tumors are associated with exposure to Agent Orange.  See 72 Fed. Reg. 32395 (June 12, 2007) and 75 Fed. Reg. 32540 (June 8, 2010); and 75 Fed. Reg. 81332 (Dec. 27, 2010).  As the findings are relevant to the claim and as the Board has previously sought to ensure due process by providing the Appellant with notice of pertinent NAS studies, the Board again returns the case to the RO to notify the Appellant of the latest NAS studies.  

Unfortunately this results in further delay in making a decision on the merits, but is necessary to ensure due process.  








Accordingly, the case is REMANDED for the following action:

1.  Furnish the Appellant and her attorney a copy of 72 Fed. Reg. 32395 (June 12, 2007) and 75 Fed. Reg. 32540 (June 8, 2010); and 75 Fed. Reg. 81332 (Dec. 27, 2010), pertaining to the study of the National Academy of Sciences. 

2.  After the above development is completed, adjudicate the Appellant's claim, based on the entire evidentiary record.  If the benefit sought on appeal is denied, furnish the Appellant and her attorney a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Appellant's appeal.  38 C.F.R. § 20.1100(b) (2010).

